Citation Nr: 1210052	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  06-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis A, B, and C.  


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the above claim.

In August 2010, the Board remanded the matter to the RO for the purpose of obtaining additional evidence and a VA examination. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he had an episode of acute hepatitis in 1985 or 1986 that is related to his current hepatitis diagnoses.  He specifically alleges that he was hospitalized for this condition at Fort Bragg, North Carolina.  The records that would purportedly show his hospitalization for this condition are missing from the claims folder.  Review of the record shows that the RO has made significant efforts toward obtaining the Veteran's missing service treatment records.  However, as the Veteran asserts that he was treated at the base hospital at Fort Bragg, North Carolina during service, the RO/AMC must make an additional request for his records in accordance with the procedures for outlined for requesting clinical records in the VA Adjudication Procedures Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section B.12.c and Section D.23.a (referencing PIES request code C01) before the Board renders a decision in this case, as review of the record shows that no clinical records request has been submitted.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Additionally, the Veteran has reported that he was treated for hepatitis as early as 1991 at the San Juan VA Medical Center (VAMC) and in September 1995 at Interamerica Hospital in Caguas, P.R.  An effort should be made to obtain these records on remand, as well as any additional VA treatment records showing treatment for hepatitis A, B, or C, dated since February 2006.  Id.

Lastly, a supplemental VA examination report should be obtained, as the opinion rendered in November 2010 is not sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner was not able to provide a medical opinion on the etiology of the Veteran's hepatitis without resort to speculation because of the absence of the clinical records showing the nature of his reported hepatic illness in service from the claims folder.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007).  Furthermore, additional medical records have been associated with the claims folder since the last VA medical opinion was obtained.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his hepatitis A, B, and C, from the VA Medical Center in San Juan, Puerto Rico, dated from March 1988 to March 1995 and from February 2006 forward.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Interamerica Hospital in Caguas, P.R., dated since 1995.

3.  Contact the National Personnel Records Center and/or any other indicated source and request copies of the Veteran's clinical records.  The Board is particularly interested in any of the Veteran's clinical records from the base hospital at Fort Bragg, North Carolina.  Efforts to obtain these records should include, if necessary, contacting the Veteran to obtain any additional identifying information necessary to locate his records.

Document for the record the efforts made to obtain the Veteran's service treatment records from the Record Management Center and any finding that these records are not available from this location.  If necessary, undertake further efforts to obtain the Veteran's service treatment records from the Records Management Center.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

4.  After the foregoing actions have been completed, the Board requests that an addendum to the November 2010 VA examination report be obtained from the same examiner who conducted the November 2010 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record and any records associated subsequent to the November 2010 VA examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis A, B, or C had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner should specifically state whether any additional evidence obtained clarifies or changes any of the opinions stated in the November 2010 VA examination report. 

If the examiner determines it is not possible to provide a requested opinion without resort to speculation, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the supplemental medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


